DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Abhyanker (US 9,441,981).
Regarding claims 1 and 19:  Abhyanker discloses a system of variable bus stops across a bus route comprising a processor (104); obtaining route information indicating an operation route (122) of a vehicle (120) utilized by a plurality of users (108); 
Regarding claim 2:  Abhyanker discloses the controller classifies a plurality of the desired locations into groups (ad-hoc bus stops for multiple bus passengers in the geo-spatial vicinity), the number of which does not exceed an upper limit value (threshold number of prospective bus passengers), based on mutual distances between the desired locations, and determines one stop location for each group (col. 5, lines 22-40).
Regarding claim 3:  Abhyanker discloses the controller determines the upper limit value based on the number of users utilizing the vehicle (threshold number of prospective bus passengers), a road condition of the operation route, or a delay condition with respect to an operation schedule of the vehicle, in addition to the route information and the plurality of pieces of desired location information (col. 5, lines 22-40).
	Regarding claim 4:  Abhyanker discloses when a first user (108), who is one of the plurality of users, desires to get on the vehicle, the controller obtains, from a user terminal (110) of the first user, starting point information indicating a starting point from which the first user goes to the vehicle in order to get on the vehicle (302), and obtains 
 	Regarding claim 6:  Abhyanker discloses the controller sets a priority to each of the desired locations indicated by the plurality of pieces of desired location information, and determines one of the stop locations based on the priority in addition to the route information and the plurality of pieces of desired location information (instruct the bus to only pick up certain prospective bus passengers) (col. 5, lines 46-57).
 	Regarding claim 7:  Abhyanker discloses the controller performs the calculation of a fare of a third user, who is one of the plurality of users, based on a distance from a get-on location at which the third user has gotten on the vehicle to a get-off location at which the third user has gotten off the vehicle (col. 6, lines 31-44; Fig. 3).
Regarding claim 8:  Abhyanker discloses the controller adjusts the fare in accordance with a distance between the desired location desired by the third user and the stop location (5 miles = $5; 9 miles = $7; Fig. 3).
Regarding claim 9:  Abhyanker disclose the controller calculates a score of an incentive to be issued to a fourth user (calculating a premium fare for a custom bus stop for a prospective bus passenger), who is one of the plurality of users, based on a distance between the desired location desired by the fourth user and the stop location (col. 5, lines 33-40).
Regarding claim 10:  Abhyanker discloses a system of variable bus stops across a bus route comprising an in-vehicle device (located on bus for communicating with bus server over network (101); col. 7, lines 59-67) mounted on a vehicle (120); and a management server (100) configured to manage an operation of the vehicle by 
Regarding claims 11 and 20:  See claim 2 above.
Regarding claim 12:  See claim 3 above.
Regarding claim 13:  See claim 4 above.
Regarding claim 15:  See claim 6 above.
Regarding claim 16:  See claim 7 above.
Regarding claim 17:  See claim 8 above.
Regarding claim 18:  See claim 9 above.




Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kikuchi et al. (US 7,869,939) discloses a route guide data creation and distribution device.
-Kim (US 2006/0074545) discloses system and method for controlling public transportation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/11/22